Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are active in this application.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 1.  
Appropriate correction is required.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of patent No. 10,423,638.    Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scopes and they are claiming common subject matter, as follows: 
	        Instant Application				         10,423,638			

receiving an identification of log data that records occurrences of events, wherein the log data associates each event with a respective user-assigned group identifier; 


indexing the log data including generating respective indexed groups that each include all events in the log data having a same user-assigned group identifier; 


receiving a query specifying a reference parameter and requesting one or more predicted events; 





searching the indexed groups to identify a plurality of matching indexed groups having events associated with the reference parameter; and 








identifying one or more predicted events from the plurality of matching indexed groups, the one or more predicted events being events that are most likely to co-occur, in the indexed groups, with events associated with the reference parameter.

2. The method of claim 1, further comprising: providing, to a user device, the identified one or more predicted events in response to receiving the query.



4. The method of claim 3, wherein the one or more respective attributes comprise an event time.

5. The method of claim 4, wherein the event time comprises a start time and an end time.

6. The method of claim 1, wherein receiving the query specifying the reference parameter comprises receiving the query specifying a time; and searching the indexed groups to identify the plurality of matching indexed groups having events associated with the reference parameter comprises searching the indexed groups to identify the plurality of matching indexed groups having events within a time period determined by the specified time.

7. The method of claim 1, wherein indexing the log data further comprises: receiving a user-defined specification of a plurality of different event types to be indexed; and indexing the log data according to the user-defined specification and the user-assigned group identifiers.

8. The method of claim 7, wherein receiving the user-defined specification of the plurality of different event types to be indexed comprises receiving an identifier for a file that includes the user-defined specification of the plurality of different event types.

9. The method of claim 8, wherein receiving the identifier for the file that includes the user-defined specification of the plurality of different event types comprises receiving the identifier for the file that includes the user-defined specification of the plurality of 

10. The method of claim 1, wherein identifying one or more predicted events from the plurality of matching indexed groups comprises computing respective scores for multiple events included in the plurality of matching indexed groups, wherein the respective score for a particular event represents how frequently the particular event occurs in one of the plurality of matching indexed groups compared to how frequently the particular event occurs in all indexed groups.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

receiving an identification of log data that records occurrences of events, wherein the log data associates each event with one or more respective attributes and a respective 
user-assigned group identifier of a plurality of user-assigned group identifiers;  
indexing the log data including generating respective indexed groups that are indexed by the user-assigned group identifiers, each indexed group including all events in the log data having a same user-assigned group 
identifier;  
receiving, from a user device, a query specifying a reference parameter and requesting one or more predicted events, the predicted events being events identified by the log data that are most likely to co-occur, in 
the indexed groups, with events associated with the reference parameter;  
searching the indexed groups to identify a plurality of matching groups that are each associated with the reference parameter;  computing respective scores for multiple events included in the plurality of matching groups, wherein the respective score for a particular event represents how frequently the particular event occurs in the matching groups associated with the reference parameter compared to how frequently the particular event occurs in groups indexed by the user-assigned group identifiers;  
computing, from the respective scores, one or more predicted events occurring in the plurality of matching groups, the one or more predicted events being events that are most likely to co-occur in the indexed groups with events associated with the reference parameter; and 
providing, to the user device, the computed one or more predicted events in response to receiving the query. 
 

associated with the reference parameter comprises searching the indexed groups to identify the plurality of groups having events within a time period determined by the specified time. 
 
3.  The method of claim 2, wherein the event time comprises a start time and an end time. 
 








4.  The method of claim 1, wherein receiving, from the user device, the identification of the log data that records occurrences of events comprises receiving one or more uniform resource identifiers that indicate one or more 
locations at which the log data is stored. 
 
5.  The method of claim 4, wherein indexing the log data comprises retrieving the log data using the one or more uniform resource identifiers that indicate the one or more locations at which the log data is stored. 
 
6.  The method of claim 1, wherein providing, to the user device, the computed one or more predicted events in response to receiving the query comprises providing, for each predicted event in the computed one or more predicted events, a score indicating a likelihood that the predicted event will occur given the reference parameter. 
 

 
8.  The method of claim 1, wherein providing, to the user device, the computed one or more predicted events in response to receiving the query comprises providing, for each predicted event in the computed one or more predicted events, a value indicating a quantity of groups in the plurality of groups that include the reference parameter and the predicted event. 
 
9.  The method of claim 1, wherein computing a respective score for a particular event comprises: computing a respective first score representing how frequently the particular event occurs in the plurality of matching groups; computing a respective second score representing how frequently the particular event occurs in any of the plurality of groups;  and computing the respective score that represents a relative magnitude of the first score compared to the second score. 
 
10.  The method of claim 1, further comprising: receiving a user-defined  specification of a plurality of different event types to be indexed, wherein indexing the log data comprises generating indexed groups comprising events included in the user-defined specification of a plurality of different event types to be indexed. 


6.	Claims 11-19 computing system version of the method claims 1-10, which are similar to claims 11-20 of ‘638 thus are rejected on the same ground.

	Claims 1-20 of the instant application recite broader and similar version of claims 1-21 of patent No. 10,423,638.  It is always obvious to broaden a claimed invention because the broaden method, product and/or system has a greater range of application but requires no further development.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct over patent No. 10,423,638 and as such are unpatentable over obvious-type double patenting.  
Examiner's Note
8.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Hochstein (2013/0185232). 
	Regarding claims 1, 11 and 20, Hochstein discloses a computer-implemented method, a system comprising one or more computers and one or more storage devices (Fig. 11), and one or more non-transitory computer storage media encoded with instructions (Fig. 11), comprising: 
	receiving an identification of log data that records occurrences of events, wherein the log data associates each event with a respective user-assigned group identifier (Fig. 4, [0003], [0024]-[0025], [0075]-[0077]); 
	indexing the log data including generating respective indexed groups that each include all events in the log data having a same user-assigned group identifier (Fig. 4 and 7-8, [0059], [0079]-[0080]); 
	receiving a query specifying a reference parameter and requesting one or more predicted events ([0003], [0059], and [0076]-[0078]); 

	identifying one or more predicted events from the plurality of matching indexed groups, the one or more predicted events being events that are most likely to co-occur, in the indexed groups, with events associated with the reference parameter ([0003], [0076]-[0080]).

	Regarding claims 2 and 12, Hochstein discloses providing, to a user device, the identified one or more predicted events in response to receiving the query ([0003], [0076]-[0080]).

	Regarding claims 3 and 13, Hochstein discloses identifying, from the log data, one or more respective attributes that are associated with the events (Figure 4, [0055], [0059], and [0079]).

	Regarding claims 4 and 14, Hochstein discloses wherein the one or more respective attributes comprise an event time ([0024], starting and ending time).

	Regarding claim 5, Hochstein discloses wherein the event time comprises a start time and an end time ([0024], starting and ending time).

	Regarding claims 6 and 15, Hochstein discloses wherein receiving the query specifying the reference parameter comprises receiving the query specifying a time ([0003] and [0048]); and searching the indexed groups to identify the plurality of matching indexed groups having events associated with the reference parameter comprises searching the indexed groups to 

	Regarding claims 7 and 16, Hochstein discloses wherein indexing the log data further comprises: receiving a user-defined specification of a plurality of different event types to be indexed (Figures 4 and 8); and indexing the log data according to the user-defined specification and the user-assigned group identifiers (Figures 4 and 8 and [0076]-[0079]).

	Regarding claims 8 and 17, Hochstein discloses wherein receiving the user-defined specification of the plurality of different event types to be indexed comprises receiving an identifier for a file that includes the user-defined specification of the plurality of different event types (Figures 4 and 8, [0023] and [0076]-[0079]).

	Regarding claims 9 and 18, Hochstein discloses wherein receiving the identifier for the file that includes the user-defined specification of the plurality of different event types comprises receiving the identifier for the file that includes the user-defined specification of the plurality of different event types and the identification of the log data the records occurrences of events ([0023] and [0076]-[0079]).

	Regarding claims 10 and 19, Hochstein discloses wherein identifying one or more predicted events from the plurality of matching indexed groups comprises computing respective scores for multiple events included in the plurality of matching indexed groups, wherein the respective score for a particular event represents how frequently the particular event occurs in 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153